DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-15, 20-24 are pending.

 Response to Applicant Remarks
With regard to Applicant remarks,
“…Claims 1-5, 8-10, 13-15, and 20-24 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over CONROW in view of FORD, OFIR, and Understanding Data Encapsulation. Applicants respectfully traverse the rejection.
Amended independent claim 1 recites, among other features, detecting a frame within the first message; filtering, based on detecting the frame, the first message via a Visa2 forward filter; receiving, by a host emulator, the first message from the Visa2 forward filter; and emulating, by the host emulator, a customer host device based on determining that the first message was received from the Visa2 forward filter and based on a first portion of the first message, wherein emulating the customer host device includes emulating a Visa 2 protocol, and wherein emulating the Visa 2 protocol includes performing a lookup to identify a particular customer host device associated with the first message. Support for this feature can be found, for example, at paragraphs 0113 and 0116 of Applicants’ published application. The Office Action relies on column 5, lines 37-44, column 6, lines 8-27 and 45-63, column 18, line 51 - column 19, line 44, and column 20, lines 47-55 of CONROW and Fig. 12A and paragraphs 0135, 0139, 0166 of OFIR as allegedly disclosing the previous emulating feature of claim 1 (Office Action, pp. 3-4)…
These sections of CONROW do not disclose or suggest filtering, based on detecting the frame, the first message via a Visa2 forward filter; receiving, by a host emulator, the first message from the Visa2 forward filter; and emulating, by the host emulator, a customer host device based on determining that the first message was received from the Visa2 forward filter, as recited in amended claim 1. Therefore, Applicants submit that CONROW does not disclose or suggest the above features of amended claim 1.
In paragraph 0135, OFIR describes Fig. 12A and discloses that a Terminal Adapter determines the protocol (e.g., VISA-I or VISA-II) used by the terminal based on the telephone number dialed by the terminal. In paragraph 0139, OFIR discloses examining the message from the terminal and determining the starting ASCII character, the length, and the last two characters and, when the conditions match, performing a table lookup that indicates the protocol type, message type, and host address. In paragraph 
These sections of OFIR do not disclose or suggest filtering, based on detecting the frame, the first message via a Visa2 forward filter; receiving, by a host emulator, the first message from the Visa2 forward filter; and emulating, by the host emulator, a customer host device based on determining that the first message was received from the Visa2 forward filter, as recited in amended claim 1. Therefore, Applicants submit that OFIR does not disclose or suggest the above features of amended claim 1.
FORD and Understanding Data Encapsulation do not remedy the deficiencies in CONROW and OFIR set forth above…” (Pages 10-12 of Remarks).
Examiner respectfully disagrees, and first notes that Applicant’s specification discloses the recited ‘Visa 2 forward filter’ only functionally.  The relevant sections of Applicant’s PGPub discloses, in [113], “Visa2 forward filter 1024 may include components and methods for detecting a Visa2 frame within a message. When Visa2 forward filter 1024 detects a Visa2 frame within the message, Visa2 forward filter 1024 returns the detected frame.”  This discloses only detecting a frame within a message and returning that detected frame.  PGPub [116] discloses, “Visa2 host emulator 1032 may emulate many aspects of Visa2 protocol, to provide efficient processing of a single credit, multi-credit, data capture, interleaved transaction, etc. When host emulator 1012 emulates a host via Visa2 host emulator 1032, ingress 1010 filters data via Visa2 forward filter 1024. In some instances, Visa2 host emulator 1032 may partially emulate a Visa2 host.”  This discloses only that the Visa2 forward filter filters data.  There is no disclosure of any other functionality associated with the newly recited ‘Visa2 forward filter’. 
Consequently, the functionality of the Visa2 forward filter will be interpreted as detecting a frame within a message and returning that detected frame
It is further noted that the primary reference, Conrow, discloses, “…ADCM 48 is a reformatting editor which validates, formats, and enhances the transaction to conform to the standard authorization request format called for by the service provider, such as the standard VISA II format, for example.” (Col. 6 lines 60-63).  This discloses that the transaction message is ‘formatted and enhanced’ to conform to the requested format,  but does not specifically disclose a Visa2 forward filter detecting a frame within a message and returning that detected frame.  However, it is further noted that Conrow does specifically disclose an Event Log (Col. 9 lines 16-20) and further provides statistics categories as comprising Visa-2 incoming frames received and outgoing frames transmitted (Col. 10 lines 35-40 and lines 58-61), therefore disclosing that the method and system of Conrow detects and sends the Visa-2 frames within transaction messages. 
It is further noted that Ofir discloses, in [134], “…At a high level, two techniques are generally relevant to determining the terminal protocol, the appropriate transaction type message, and the service name (address) associated with the transaction. These techniques are parsing and telephone number mapping. How these are used, depend in part, on the Host capabilities. Specifically, some Hosts may only recognize simple transaction types. In this case, each terminal accessing that Host is presumed to only require simple transaction type messages. Consequently, every message is mapped to a simple transaction message
It is further noted that newly cited art, that of Puthupparambil, (US Publication 2006/0182140), more explicitly discloses detecting, extracting, and transmitting the recited frames:
 [2], “…The processing of transaction data comprises a well-understand area of endeavor. For example, various mechanisms and protocols exist to facilitate the exchange of transaction information as between point-of-sale terminals and a corresponding credit card acquirer's host server(s). The VISA International Acquirer Services External Interface Specification (2.sup.nd generation) is illustrative (and in particular the Authorization Link Level Protocol EIS 1051 Version 3.0 as comprises a part thereof) in this regard. In general, such elements exchange transaction data (such as, but not limited to, transaction requests and corresponding responses) by exchanging data packets that each comprise a sole individual data frame. Pursuant to the VISA 1051 protocol, each such frame is characterized by a Start-of-Frame (STX) character at the beginning of the data frame and an End-of-Frame (ETX) character at the conclusion of the data frame, with the transaction information itself falling there between.” ; [13], “…one receives a communication as corresponds to at least one transaction, wherein the communication comprises at least one data packet and which is directed to a target recipient (such as a point-of-sale platform or a host server platform). One then takes a first course of action to effect forwarding of that data packet(s) to the target recipient when the at least one data packet comprises an individual data frame, and a second course of action to effect forwarding of that data packet(s) to the target recipient when the at least one data packet comprises a plurality of data frames (wherein the second course of action is different than the first course of action). In a preferred approach, the second course of action comprises, at least in part, conversion of the multi-frame data packet into a plurality of data packets that each comprise an individual data frame. So configured, transaction information can be initially transmitted using a multi-frame data packet approach and can then be compatibly provided to target recipients that are not otherwise able to properly process information in such a format…”; [14], “…one can supplement this approach by 
The prior art rejections are therefore maintained, and the newly cited art of Puthupparambil is cited to more explicitly disclose the frame extraction.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth filtering, based on detecting the frame, the first message via a Visa2 forward filter in claims 1, 20 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1-15, 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 1, 20 and 22, the claims have been amended to recite, “…detecting a frame within the first message; filtering, based on detecting the frame, the first message via a Visa2 forward filter; receiving, by a host emulator, the first message from the Visa2 forward filter; emulating, by the host emulator, a customer host device based on determining that the first message was received from the Visa2 forward filter…”  However, Applicant’s specification does not specifically disclose filtering and sending a message; Applicant’s specification discloses filtering a frame from a message and sending that frame: “…Visa2 forward filter 1024 may include components and methods for detecting a Visa2 frame within a message. When Visa2 forward filter 1024 detects a Visa2 frame within the message, Visa2 forward filter 1024 returns the detected frame…” (PGPub [113], emphasis added).  This discloses that the frame is detected within the message by the Visa2 forward filter, and that frame is then returned.  Similarly, the 
For purposes of examination, these limitations are therefore interpreted as “…detecting a frame within the first message; filtering, based on detecting the frame, the frame from the first message via a Visa2 forward filter; receiving, by a host emulator, the frame from the first message from the Visa2 forward filter; emulating, by the host emulator, a customer host device based on the frame from the first message that was received from the Visa2 forward filter…”  Dependent claims 2-15, 21, 23-24 inherit the same deficiency and are rejected for the same reason.
With regard to claims 1, 20 and 22, the claims have been amended to recite, “…emulating, by the host emulator, a customer host device based on determining that the first message was received from the Visa2 forward filter and based on a first portion of the first message…”  However, as noted above, Applicant’s PGPub [113] discloses that the filter returns the detected frame; consequently, it is that frame that would be received, not the message.  Moreover, there is not disclosure in Applicant’s specification of “determining that the message was received from the Visa2 forward filter…” For purposes of examination, this limitation is therefore interpreted as “…emulating, by the host emulator, a customer host device based on the frame from the first message that was received from the Visa2 forward filter…”  Dependent claims 2-15, 21, 23-24 inherit the same deficiency and are rejected for the same reason. 


Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-15, 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 20 and 22, the claims have been amended to recite, “…filtering, based on detecting the frame, the first message via a Visa2 forward filter…”  The limitation is interpreted as invoking interpretation under 35 USC 112, sixth paragraph, as discussed above.  However, the structure associated with the ‘means’, the recited ‘Visa2 forward filter’, is unclear and indefinite.  Applicant’s specification discloses only functional descriptions of the term.   Dependent claims 2-15, 21, 23-24 inherit the same deficiency and are rejected for the same reason.  Since the limitation is recited functionally, the Visa2 forward filter will be interpreted functionally, as an element capable of filtering a message, and returning a frame from within that message, as disclosed by Applicant’s specification and discussed above under 35 USC 112, first paragraph rejections and interpretations discussed under response to Applicant remarks.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 Claims 1-5, 8-10, 13-15 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrow (US Patent Number 5,526,409) in view of Ford (US Publication Number 2010/0306072), in further view of Ofir (US Publication 2004/0128201), in further view of “Understanding Data Encapsulation”, (downloaded from https://www.tech-faq.com/understanding-data-encapsulation.html, and previously attached as a PDF file, dated February 16, 2011), in further view of Puthupparambil (US Publication 2006/0182140).
With regard to claims 1, 20 and 22, Conrow et al. disclose a method comprising: receiving a first message from a transaction device, the first message requesting an authorization or a settlement of a transaction (Col. 4, lines 36-49); receiving, by a host emulator, the first message …(Col. 4, lines 36-49; Col. 18 line 67- Col. 19 line 21, Col. 20 lines 64-67); emulating, by a host emulator, a customer host device based on the first message that was received …(where this is interpreted as discussed above) and based on a first portion of the first message, wherein emulating the customer host device includes emulating a Visa 2 protocol (Col. 5 lines 37-44, Col. 6 lines 8-27 and lines 45-63, Col. 18 line 51-Col 19 line 36 and Col. 20 lines 47-55), and wherein emulating the Visa 2 protocol includes performing a lookup to identify a particular customer host device associated with the first message (Col. 18 lines 63-65, Col. 19 lines 14 - 44); generating, by the host emulator, a second message via the emulation (Col. 5 lines 37-40 and Col. 6 lines 45 – 63 and Col. 18 lines 51-67); and routing the …second message to the particular customer host device...requesting a component on the particular customer host device to authorize the transaction or to settle the transaction (Col. 6 lines 41- Col. 7 line 8 and Col. 7 lines 43-57, and Col. 19 lines 28-36).  
Conrow et al. do not specifically disclose the message being routed via a persistent socket.  Ford et al. disclose routing “...via a persistent socket that forms a communication link with the customer host device” (¶ [0086], [0088]).  It would have been obvious for one of ordinary skill in the art at the time of the invention to have combined the methods of Conrow et al. with those of Ford et al., because a persistent socket would have allowed transaction authorization requests and responses to have been routed quickly, and would therefore have limited customer wait time and increased the volume of transactions merchants were able to process.
Conrow discloses emulating the Visa 2 protocol and routing a message as discussed above, and further discloses obtaining a length header of the first message, obtaining a body of the first message using the length header (Col. 17, lines 27-49, Col. 18, lines 7-24, and Col. 19 lines 1-10), but does not specifically disclose modifying second message format, and encapsulating and sending the second message.  However, Ofir discloses instantiating a transaction processor ([137], [166], Terminal Adapter) based on receiving the first message: obtaining a length header of the first message ([136]-[139], Figure 12B); obtaining a body of the first message using the length header ([136]-[139], Figure 12B).  
Conrow discloses emulating customer host device, as above.  Ofir also discloses emulating, by a host emulator, a customer host device based on … the first message that was received from the Visa2 forward filter(where this is interpreted as discussed above, and where the functionality of Ofir discloses the claimed functionality of the recited Visa2 forward filter) and based on a first portion of the first message, wherein emulating the customer host device includes emulating a Visa 2 protocol, and wherein emulating the Visa 2 protocol includes performing a lookup to identify a particular customer host device associated with the first message ([135], [139], [166] and Figure 12a), and Ofir further discloses generating, by the host emulator, a second message via the emulation ([136]); sending the… second message to a host application gateway ([167], Figure 14, 25a, 25b); receiving, by the host application gateway, the …second message ([136]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the methods of emulating Visa 2 protocol as disclosed by Conrow, as modified by the persistent socket as disclosed by Ford, as further modified by the message generation and sending as disclosed by Ofir, because so doing would have enabled the methods of Conrow and Ofir to accommodate transactions to be processed according to the Visa 2 protocol, without merchants having the expense of protocol-specific equipment.
With regard to the further limitations, modifying a format of the second message (where Applicant’s PGPub [152] discloses this step comprises stripping header, i.e., ‘de-encapsulating’), encapsulating the second message with a header; sending the encapsulated second message to a host gateway application, receiving the encapsulated second message by a host gateway application; decapsulating, by a host gateway application, the encapsulated second message, Conrow disclose the gateway application (Col. 5 lines 37-59, Col. 6 lines 51-63), and Ofir discloses generating and sending the second message as above.  However, Ofir does not specifically disclose modifying format, encapsulating with a header, sending/receiving the encapsulated sending the encapsulated message (page 1, first paragraph), receiving the encapsulated message, (page 1, first paragraph), decapsulating the encapsulated message (Page 2, last paragraph).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the methods of emulating Visa 2 protocol as disclosed by Conrow, as modified by the persistent socket as disclosed by Ford, as further modified by the message generation and sending as disclosed by Ofir, with the further encapsulation/de-encapsulation disclosed by “Understanding Data Encapsulation”, because employing such networking protocols would facilitate sending and receiving of data (see Understanding Data Encapsulation, page 1, paragraph 1).  
With regard to routing the decapsulated second message, it is noted that networking protocol requires messages to be encapsulated, as control information is provided, such as headers, which are necessary for destination devices to extract the message data upon receipt.  See, for example, “Understanding Data Encapsulation”, attached, page 1, paragraph 2 and page 2, last full paragraph.  Additionally, it is noted that Applicant’s specification discloses, from PGPub [0134], “…Length header 910 may be associated with a method for: receiving data from one of session clients 902-906, de-capsulating the data, and forwarding the de-capsulated data to a corresponding one of link clients 912-916…,” and [0153], “Host application gateway 618 may receive the encapsulated data from egress 1016 via length header 910, which de-capsulates/packetizes the data (e.g., determines the size of the data and strips off the length and routing the decapsulated second message to the particular customer host device,” is interpreted as routing the de-encapsulated second message through one of TPDU link client 918, VLP link client 920, or EHEADER link client 922 (block 1222), as disclosed by Applicant’s specification, where protocol encapsulation may occur, followed by routing to host device as claimed. The combination of sending/ receiving messages, as disclosed by Conrow and Ofir, above, as further  modified by “Understanding Data Encapsulation”, as discussed above, therefore discloses the claims under this interpretation.
With regard to newly-added limitations regarding receiving from the Visa2 forward filter,  and detecting frames in messages and transmitting such frames, as recited in limitations detecting a frame within the first message; filtering, based on detecting the frame, the first message via a Visa2 forward filter; receiving, by a host emulator, the first message from the Visa2 forward filter; emulating, by the host emulator, a customer host device based on determining that the first message was received from the Visa2 forward filter, it is noted that Conrow further discloses logging statistics regarding activity comprising VISA-II frames received/transmitted (Col. 9 lines 16-20, Col. 10 lines 35-40 and lines 58-61), but does not specifically disclose the method/system of performing such steps.  
It is further noted that Ofir discloses the functional capabilities of the recited Visa2 forward filter, by parsing the message and mapping the transaction message to a simple 
 However, Puthupparambil more explicitly discloses detecting, extracting, and transmitting the recited frames, as discussed above in response to Applicant remarks:  detecting a frame within the first message ([13], [14], [27], [40]-[41]); filtering, based on detecting the frame, the frame from the first message via a Visa2 forward filter ([13], [14], [27], [40]-[41]); receiving, by a host emulator, the first message from the Visa2 forward filter; ([13], [14], [27], [40]-[41], “…can parse these data frames as described above. The first data frame can then be transmitted as a discrete data packet 62 while the second data frame is transmitted as a separate discrete data packet 64. In accord with VISA 1051 protocol, the receiving host server will respond to each such transmission…”).
With regard to the limitation, emulating, by the host emulator, a customer host device based on determining that the first message was received from the Visa2 forward filter, the emulating was disclosed as discussed by Ofir above; Puthupparambil more specifically discloses the data frames as extracted and transmitted by the Visa2 forward filter.
 It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the methods of emulating Visa 2 protocol as disclosed by Conrow, as modified by the persistent socket as disclosed by Ford, as further modified by the message generation and sending as disclosed by Ofir, as further modified by the further encapsulation/de-encapsulation disclosed by “Understanding Data Encapsulation”, with the further modification of the specific frame-extraction/transmission method and system as disclosed by Puthupparambil because such a method/system would enable compatibility with legacy systems (see Puthupparambil, [16]). 
 With regard to the further limitations of claim 20, Conrow discloses computer-executable instructions, the computer-executable instructions comprising: instructions that, when executed, cause one or more processors to perform a method (software, Col. 2 lines 62-65; see also Ofir, claim 41; for non-transitory computer-readable medium comprising computer-executable instructions, see Ford, [30], [53]).  
With regard to the further limitations of claim 22, Conrow discloses device comprising: one or more processors; and a memory storing instructions (Figure 1, Col. 2, lines 62-65).

 With regard to claim 2, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 1 as discussed above.  Conrow does not specifically disclose receiving the first message via a dial access server or a transaction web server.  Conrow et al. disclose a communicative link being provided over a serial cable in place of a modem (Col. 5, lines 60-61). However, communication links being established over a dial access server or a transaction web server are old and well known in the art.  Furthermore, the prior art of Conrow et al. teaches the "CS 4 is connected to a RS232 seral port of Processor Controller by a serial cable in place of a modem.” (Col. 5 lines 60-61).  The applicant has not provided any specific reason why the modem would be the preferred device.  The claim is therefore rejected as it would have been obvious to substitute one element for the other.  (See Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007), “and since claimed improvement is no more than simple substitution of one known element for another, or mere application of known technique to piece of prior art ready for improvement,” and ", Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961), “As to the rejection of the claims on the prior 

With regard to claim 3, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 1 as discussed above.  Conrow et al. further disclose instantiating comprises creating an instance of the transaction processor to perform the emulating, the generating, and the routing (Col. 5 lines 37-44 and Col. 6 lines 8-27, 51-63, and Col. 20 lines 47-55). 

With regard to claim 4, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 1 as discussed above.  Conrow et al. further disclose obtaining comprises extracting a header that specifies a length of the first message (Col. 17, lines 27-49, Col. 18, lines 7-24, and Col. 19 lines 1-10).  See also Ofir ([136]-[139], Figure 12B).

With regard to claim 5 Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 1 as discussed above.   Conrow et al. further disclose wherein emulating the customer host device includes: generating a response based on the first portion of the first message; and sending the response to the transaction device (Col. 6 line 51- Col. 7 line 22, Col. 8 lines 19-35 and Col. 17 line 27 – Col. 18 line 24). 

With regard to claim 8, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 1 as discussed above.   Conrow et al. further disclose wherein routing the second message includes: obtaining a destination address of the second message by performing a lookup of the particular customer host device in a structured query language (SQL) database, a linked list, or a hash table (Col. 18 lines 63-65, Col. 19 lines 14 - 44). See also Ofir ([135], [139], [166] and Figure 12a).

With regard to claim 9, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 1 as discussed above.   Conrow et al. further disclose the method further comprising: and obtaining, based on the filtering, a transaction information string inserted into the first message (Col. 17 line 33 - Col. 19 line 21 and Figures 11 and 12).  See also discussion concerning substitution of one element for another in above rejection of claim 2 regarding ‘dial access server’.  Applicants are also reminded of discussion above concerning non-functional descriptive material. 

With regard to claim 10, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 9 as discussed above.   Conrow et al. further disclose wherein the transaction information string includes: an automatic number identification; a dialed number identification (Col. 18 lines 58-65 and Col. 19 lines 22-35); or a BAUD rate. 

With regard to claim 13, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 1 as discussed above.   Ofir discloses detecting within the first message a pattern of symbols based on a regular expression. ([137]-[139], “…(STARTS-WITH("T.") OR STARTS-WITH("E.")) AND LEN(32) AND ENDS-WITH("98")…”, where the characters comprise a pattern of symbols).    

With regard to claim 14, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 1 as discussed above.   Conrow et al. does not disclose the further limitations of claim 14.  Ford et al. further discloses wherein routing the second message includes: forwarding the second message to the host gateway application that maintains the persistent socket (¶ [0086], [0088]); wherein the host gateway application is configured to: maintain the persistent socket communicating with a socket on the particular customer host device (¶[0028], [0086]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the method of Conrow et al. with that of Ford et al. because maintaining a persistent socket communication would have shortened transaction times, thus decreasing customer wait time and increasing merchant transaction volume.

With regard to claim 15, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 1 as discussed above.     Conrow et al. further disclose wherein emulating the customer host device includes: sending an acknowledgment message to the transaction device concurrent to a transmission of a request to connect to the particular customer host device (Figure 4, Col. 2 lines 56-67, Col 5 lines 44-53, Col 7 line 34-Col 18 line 36, especially Col. 7 lines 23-33 and Col 8 lines 19-23).

With regard to claim 21, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 20 as discussed above.     Conrow et al. further disclose instructions that, when executed, cause the one or more processors to send an acknowledgment message to the transaction device concurrent to transmitting, to the customer host device, a request to connect to the particular customer host device (Col. 2, lines 56-67, Col. 5 lines 44-53, Col. 7 lines 23-33 and Col. 8 lines 19-35).

  With regard to claim 23, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 22 as discussed above.    Conrow et al. further disclose to receive the first message (Figure 1 and Col. 2, lines 56-67).  Though Conrow et al. do not specifically disclose receiving the first message via the dial access server, the modem disclosed by Conrow et al. indicates the device is a transaction web server (Paragraphs [0023], [0066], [0070]-[0072]).

With regard to claim 24, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 22 as discussed above.    Conrow et al. further disclose to send an acknowledgment message to the transaction device concurrent to a transmission of a request to connect to the customer host device (Figure 4, Col. 2 lines 56-67, Col 5 lines 44-53, Col. 6 lines 51-63, Col 7 line 34-Col 18 line 36, especially Col. 7 lines 23-33 and Col 8 lines 19-23).


Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrow (US Patent Number 5,526,409), in view of Ford (US Publication Number 2010/0306072), in further view of Ofir (US Publication 2004/0128201), in further view of “Understanding Data Encapsulation”, (downloaded from https://www.tech-faq.com/understanding-data-encapsulation.html, and previously attached as a PDF file, dated February 16, 2011), in further view of Puthupparambil (US Publication 2006/0182140), in further view of Spiker et al. (US Publication Number 2008/0208758).  
With regard to claim 6, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 1 as discussed above.  Conrow et al. disclose messages containing headers with message length (Col. 17 line 28-Col. 19 line 36, especially Col 18 lines 7-24, and Figures 11 and 12) but do not adding, to the…message, a header that indicates a length of the…message (Paragraph [0061]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the methods of emulating Visa 2 protocol as disclosed by Conrow, as modified by the persistent socket as disclosed by Ford, as further modified by the message generation and sending as disclosed by Ofir, as further modified by the encapsulation/de-encapsulation disclosed by “Understanding Data Encapsulation”, as modified by the specific frame-extraction/transmission method and system as disclosed by Puthupparambil, with the further modification of the header addition as disclosed by Spiker, because so doing would have extended the methods of Conrow et al. by accommodating the requirements of various communication protocols and thereby facilitating communication, and would have therefore increased client base of the method and therefore increased profitability.

 With regard to claim 7, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, in further view of Spiker, disclose the method of claim 6 as discussed above.  Ofir et al. disclose further comprising: sending the second message via a Visa 2 protocol (¶¶ [0132] - [0141]). 


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrow (US Patent Number 5,526,409), in view of Ford (US Publication Number 2010/0306072), in further view of Ofir (US Publication 2004/0128201), in further view of “Understanding Data . 
With regard to claim 11, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 9 as discussed above, but do not teach the further limitations of claim 11. Kramer discloses wherein routing the second message includes: looking up an Internet Protocol (IP) address of the particular customer host device based on a bank identification number (BIN) in the first message. (Fig. 79 and Col. 134, line 45- Col. 135, line 10.)  It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the methods of emulating Visa 2 protocol as disclosed by Conrow, as modified by the persistent socket as disclosed by Ford, as further modified by the message generation and sending as disclosed by Ofir, as further modified by the encapsulation/de-encapsulation disclosed by “Understanding Data Encapsulation”, as modified by the specific frame-extraction/transmission method and system as disclosed by Puthupparambil, with the further modification of using BIN as lookup as disclosed by Kramer, because using the BIN to locate a host's IP address would enable the system to quickly route the message to the correct host, and reducing customer wait time during the transaction authorization and/or settlement process would increase customer satisfaction and as well as the transaction volume the system is able to handle.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrow (US Patent Number 5,526,409), in view of Ford (US Publication Number 2010/0306072), in further view of Ofir (US Publication 2004/0128201), in further view of “Understanding Data Encapsulation”, (downloaded from https://www.tech-faq.com/understanding-data-encapsulation.html, and previously attached as a PDF file, dated February 16, 2011), in further view of Puthupparambil (US Publication 2006/0182140), in further view of Saunders et al. (US Publication Number 2011/0306320).
With regard to claim 12, Conrow in view of Ford, in further view of Ofir and Understanding Data Encapsulation, in further view of Puthupparambil, disclose the method of claim 9 as discussed above.  Conrow et al. disclose establishing a telephone link if one is not open (Col. 19, lines 28-36, Col 20 lines 7-23).  Conrow et al. do not teach the further limitations of claim 12.  Saunders et al. disclose recreating the persistent socket when the persistent socket becomes unresponsive to a request to forward a message (¶ [0054]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the methods of emulating Visa 2 protocol as disclosed by Conrow, as modified by the persistent socket as disclosed by Ford, as further modified by the message generation and sending as disclosed by Ofir, as further modified by the encapsulation/de-encapsulation disclosed by “Understanding Data Encapsulation”, as further modified by the specific frame-extraction/transmission method and system as disclosed by Puthupparambil, with the further modification of recreating a persistent socket when the persistent socket becomes unresponsive, because reestablishing the link would have enabled the transaction authorization process to proceed in a timely manner, saving time for customers and allowing merchants to process a higher volume of transactions.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685